Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to an amendment received on 6/17/2021, wherein claims 1-18 are pending, and claims 5, 13, and 18 are cancelled.
Response
3.	In an interview on 9/16/2021, applicant requests a non-final Office Action from USPTO, because a first Office Action 3/12/2021 would be equivalent as a response to a First Action Interview Request (filed on 1/19/2020).
From applicant’s amendment (6/17/2021) a new ground of rejection is made to incorporate another prior art.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6-12, and 14-17 are rejected under 35 U.S.C.103(a) as being unpatentable over   Suzuki et al.,(US Pub. 20200369263 A1) in view of Walther et al., (US Pat. 10599546 B1).     

- operating a first sensor to determine that a reverse gear of the vehicle is engaged (i.e., monitoring a shift gear for parking, see Suzuki et al., Fig. 5 step 119);
-  operating a non-contact sensor to detect spatial conditions adjacent to the vehicle (i.e., Cameras 1, infra-red cameras, see Suzuki et al., Fig. 1, para. [0059]);
- operating a processing unit to determine whether the spatial conditions allow a reverse-turning maneuver (i.e., “temporarily set the second position” (step 104), “Periodically calculate first area/second area” (step 115), “change is made to second position satisfying condition” (step 116) .etc. - see Suzuki et al., FIG. 5); 
- operating the processing unit to generate a signal indicating to a driver of the vehicle that the spatial conditions allow the reverse-turning maneuver, and to receive a confirmation from the driver for performance of the maneuver (i.e., a driver can input an operation command via an input device 20, see Suzuki et al., para. [0036]); and
- operating at least one vehicle dynamics system under autonomous control to execute the reverse-turning maneuver (i.e., operating the parking control apparatus 100, see Suzuki et al., para. [0034]). 
Suzuki et al., also suggest about a speed of the vehicle during performance of the maneuver is limited depending on the detected spatial conditions (i.e., a claimed feature of using very slow speed in a small parking space, see Suzuki et al., Figs. 4B-4C, para. [0032], [0109]). 

	However, Walther et al suggest that claimed idea (see Walther et al., col. 5 lines 40-67, and col. 17 lines 19-43) – it is further noted that for parking at a tighter space as shown in Suzuki et al., Fig. 4C; it has been understood that a more reduced speed (equivalent to use an applied corresponding drive torque) would be used for reversed parking to avoid any damage to that vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement by  Suzuki et al in view of Walther et al., to disclose that a vehicle speed is limited based on a parking space to prevent any damage to a vehicle.	
B. Per claims 2, 10, and 16: Suzuki et al., also teach about operating the processing unit to determine and output a route for carrying out the reverse-turning maneuver (i.e., a calculated process for a parking route, see Suzuki et al., para. [0042]). 
C. Per claims 3, 11, and 17: Suzuki et al., also teach about operating the processing unit to  determine and output at least one of a steering angle, steering torque, and a vehicle speed for traversing the determined route (i.e., using a steering angle sensor 50, and a vehicle speed sensor 60, see Suzuki et al., para. [0032]). 
D. Per claims 4, and 12: Suzuki et al., also inherently teach about the reverse-turning maneuver is at least one of a J-turn and a double-L-turn – these turns are inherent with a reverse-turning 
E. Per claims 6, and 14: Suzuki et al., also teach about a determination that the vehicle is reversing is made by an electronic controller detecting that a transmission of the vehicle is in a reverse gear (i.e., observing a change of a shift position (first position/second position), see Suzuki et al., Fig.5, and para. [0064]). 
F. Per claim 8: Suzuki et al., also teach about operating the processing unit to generate a signal indicating to a driver of the vehicle that the spatial conditions allow the reverse-turning maneuver (i.e., a vehicle’s operator use a communication device 21 to recognize a spatial condition/(displayed available spaces) for parking, then inputting a command thru device 20, see Suzuki et al., Fig. 1, para. [0017, [0033], [0037], [0062]). 
G. Per claim 9: Suzuki et al., also teach about receiving a confirmation from the driver for performance of the maneuver (i.e., a vehicle’s operator execute a parking command via a device 20, see Suzuki et al., Fig. 1, para. [0017, [0033], [0037]). 
Conclusion
6.	Claims 1-4, 6-12, and 15-17 are rejected.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.

Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662